Citation Nr: 1528529	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to March 1965, and from June 1968 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

That rating decision granted service connection for PTSD and included PTSD in the Veteran's already existing 70 percent disability rating for schizophrenia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for PTSD following a November 2010 VA examiner's determination that the Veteran had PTSD which was related to his active duty service.

Significantly, in his examination report, the VA examiner diagnosed the Veteran with multiple Axis I diagnoses to include PTSD and delusional disorder.  The examiner further found that the Veteran's PTSD and delusional disorder symptoms could be distinguished from each other.  Despite this, in its award of service connection for PTSD, the RO determined that that disorder should be considered as part and parcel of the Veteran's already existing 70 percent disability rating for schizophrenia.

Regrettably, the VA examiner did not adequately describe which symptoms were due to PTSD and which symptoms were due to delusional disorder.

Additionally, it is presently unclear whether the November 2011 VA examiner equated the Veteran's delusional disorder with schizophrenia, whether the Veteran has a third distinct psychological disorder, delusional disorder, or whether the two diagnoses of schizophrenia and delusional disorder cover the same psychiatric symptoms.  

The evaluation of the same disability under various diagnoses must be avoided.  38 C.F.R. § 4.14.  Here, however, the findings of the November 2011 VA examiner indicate that the Veteran's PTSD symptoms may be separate and distinguishable from other psychiatric disorders.  The Veteran may, therefore, be eligible to receive separate disability ratings for PTSD and schizophrenia which more accurately indicate the level of impairment caused by each separate service-connected disability.

A new VA examination is warranted in order to determine which of the Veteran's psychiatric symptoms are due to PTSD, and which symptoms are due to schizophrenia or due to an additional psychiatric disorder.  A new examination is also warranted as the Veteran's representative essentially argues in a March 2015 "Appellant's Brief" that the Veteran's disability is worse than it was when last examined by VA in 2010.

Finally, the January 2014 Statement of the Case (SOC) noted that among the evidence reviewed were treatment records from July 2002 to August 2012 from the VA medical center in Las Vegas, Nevada.  The most recent treatment records from that facility associated with the claims file are dated in August 2002 and the most recent treatment records of record are dated in September 2003 from the VA medical center in Augusta, Maine.  On remand, the RO must make all necessary efforts to obtain any more current treatment records from VA.  The RO should additionally request the necessary authorization to obtain private treatment records pertaining to the Veteran's psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  With all necessary assistance from the Veteran, obtain treatment records not already associated with the claim file from VA and private facilities where the Veteran may have received treatment for his psychiatric disabilities.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD under the applicable rating criteria.  

Additionally, the examiner is asked to note in detail which psychiatric symptoms are due to the Veteran's PTSD and to determine and report which psychiatric symptoms are due to his service-connected schizophrenia, or to an unrelated third psychiatric disorder, if so found on examination.  The examiner is asked to discuss the level of impairment due to each disability separately.  

If the examiner is unable to distinguish the symptoms due to PTSD from those due to schizophrenia or due to a separate non-service connected psychiatric disability, the examiner should explicitly state this.  The examiner is asked to discuss the findings of the November 2011 VA examiner who stated that the Veteran's symptoms from a delusional disorder and PTSD could be distinguished.


3.  Thereafter, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




